Citation Nr: 1623707	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-14 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1966 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  This case was previously remanded by the Board in
October 2013 

The issues of entitlement to increased ratings for service-connected bilateral hearing loss disability and a service-connected psychiatric disability have been raised by the record in an April 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal can be decided. 

Pursuant to the Board's October 2013 remand, the Veteran was afforded a VA examination in December 2013.  At that time, the examiner diagnosed the Veteran with gastric and duodenal ulcers, as well as with GERD.  As to the GERD, the examiner did not provide an etiological opinion, and consequently the examination is inadequate.  As to the ulcer disorders, the examiner concluded that the disorders clearly and unmistakably existed prior to service.  As to whether the ulcer disorders were aggravated in service, the examiner concluded that aggravation is shown by the record, but not "permanent" aggravation.  The Board points out that inasmuch as an actual ulcer disorder was not noted at service entrance, to rebut the presumption of soundness the medical evidence must also show that there clearly and unmistakably was no aggravation of the disorder at issue beyond natural progress.  The examiner's opinion that there no "permanent" aggravation does not address the proper standard, and consequently the opinion is inadequate.

In addition, the examiner concluded that the ulcer disorders were not aggravated by the Veteran's service-connected psychoneurotic anxiety reaction because the ulcer disorders pre-existed service.  The examiner's rationale is a non sequitur, as the timing of the origin of both disabilities has no bearing on whether one disorder has aggravated (i.e. chronically worsened) the other.  Consequently, the opinion is inadequate on this basis as well.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a physician with appropriate expertise, preferably one who has not previously examined the Veteran in connection with this appeal, to determine the nature and etiology of all gastrointestinal disorders present during the period of the claim.  The electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should identify all gastrointestinal disorders present during the period of the claim.  

With respect to each ulcer disorder identified, the examiner should provide an opinion as to whether:

A.  The disorder clearly and unmistakably (i.e., undebatably) existed prior to service.  

B.  If the disorder clearly and unmistakably existed prior to service, whether it is clear and unmistakable that the disorder was not aggravated during service beyond natural progress.  

C.  If the disorder did not clearly and unmistakably exist prior to service and/or debatably was aggravated in service, whether there is a 50 percent or better probability that the disorder is etiologically related to service.

D.  Is it at least as likely as not that the ulcer disorder was caused or aggravated by service-connected disability?

With respect to any gastrointestinal disorder identified other than ulcers, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder is etiologically related to service, or was caused or aggravated by service-connected disability.

The examiner must provide a complete rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If an opinion cannot be made without resort to speculation, the examiner is to provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.    

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


